             Case 1:20-cv-03631-AJN Document 1 Filed 05/09/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------------X
BUILDING SERVICE 32BJ HEALTH FUND,
MASSACHUSETTS SERVICE EMPLOYEES PENSION FUND,
SEIU NEW ENGLAND PROPERTY SERVICES TRAINING FUND,
MAINTENANCE CONTRACTORS TRUST FUND,
BUILDING SERVICE 32BJ LEGAL SERVICES FUND,
                                                                                       20-cv-3631
                                                     Plaintiffs,
                 -against-
                                                                                       COMPLAINT
UNIVERSAL SERVICES, INC.,
                                                      Defendant.
-----------------------------------------------------------------------------------X

           Building Service 32BJ Health Fund (“Health Fund”), Massachusetts Service Employees

Pension Fund (“Pension Fund”) SEIU New England Property Services Training Fund (“Training

Fund”), Maintenance Contractors Trust Fund (“Trust Fund”) and Building Service 32BJ Legal

Services Fund (“Legal Fund”), collectively referred to herein as the “Funds”, as and for their

Complaint against Universal Services, Inc. (“Defendant”), respectfully allege as follows:

                                          NATURE OF ACTION

      1.        This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act, as amended (29 U.S.C. §§ 1132(a)(3), 1145),

(hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management Relations Act of

1947 (29 U.S.C. § 185) (hereinafter referred to as the “Taft-Hartley Act”), by an employee

welfare benefit fund, contractor trust fund, pension fund, and training fund, for injunctive and

other equitable relief under ERISA to secure performance by an employer of specific statutory

and contractual obligations to permit and cooperate in the conduct of audits of the books and

records of Defendant. This Complaint alleges that by refusing to submit the required reports to the

Funds when required as per the Funds’ rules and regulations and Trust Agreements, Defendant
                                                         1
           Case 1:20-cv-03631-AJN Document 1 Filed 05/09/20 Page 2 of 8



violated its collective bargaining agreement, the trust agreements of the Funds, the Funds’ rules

and regulations, and ERISA.

                                        JURISDICTION

      2.      Jurisdiction of this Court is invoked under the following statutes:

                      (a)     Section 502(e)(1) and (f) of ERISA (29 U.S.C. § 1132(e)(1) and

                              (f);

                      (b)     Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185);

                      (c)     28 U.S.C. Section 1331 (federal question); and

                      (d)     28 U.S.C. Section 1337 (civil actions arising under an Act of

                              Congress regulating commerce).

                                            VENUE

      3.       Venue properly lies in this district under Section 502(e)(2) of ERISA (29

U.S.C. § 1132 (e)(2)). Service of process may be made on Defendant in any other district in

which it may be found, pursuant to Section 502(e)(2) of E.R.I.S.A. (29 U.S.C. § 1132(e)(2)).

                                           PARTIES

      4.      The Funds are jointly-administered, multi-employer, labor-management trust

funds established and maintained pursuant to various collective bargaining agreements in

accordance with Section 302(c)(5) of the Taft-Hartley Act (29 U.S.C. § 186(c)(5)). The Funds

are employee benefit plans within the meaning of Sections 3(2), 3(3) and 502(d)(1) of E.R.I.S.A.

(29 U.S.C. § 1002(2),(3), and 1132(d)(1)), and multi-employer plans within the meaning of

Sections 3(37) and 515 of E.RI.S.A. (29 U.S.C. §§ 1002(37) and 1145). The Funds are authorized

to maintain suit as an independent legal entity under Section 502(d)(1) of ERISA (29 U.S.C. §

1132(d)(1)). The purpose of the Funds is, inter alia, to receive contributions from employers who
                                                2
           Case 1:20-cv-03631-AJN Document 1 Filed 05/09/20 Page 3 of 8



are parties to collective bargaining agreements with Service Employees International Union,

Local 32BJ (“Union”), to invest and maintain those monies, and to distribute health benefits,

pension benefits, and legal services to those employees eligible to receive them. The Funds

maintain their office and are administered at 25 West 18th Street, New York, New York 10011, in

the City, County, and State of New York.

      5.       The Union is a labor organization within the meaning of Section 301 of the Taft-

Hartley Act (29 U.S.C. § 185) which represents employees in an industry affecting commerce as

defined in Section 501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of E.R.I.S.A.

(29 U.S.C. § 1002(4)). The Union maintains its offices and is administered at 25 West 18th Street,

New York, New York 10011, in the City, County, and State of New York.

      6.       Upon information and belief, at all times material hereto Defendant was, and

continues to be, a Massachusetts for-profit corporation having a principal place of business at

1262 Washington Street, Boston, MA 02118 and doing business as an employer within the

meaning of Sections 3(5) and 515 of E.R.I.S.A. (29 U.S.C. §§ 1002(5) and 1145), and was and is

an employer in an industry affecting commerce within the meaning of Section 301 of the Taft-

Hartley Act (29 U.S.C. § 185).

      7.       Defendant is party to a collective bargaining agreement (the “Agreement”) with

the Union wherein, inter alia, Defendant became obligated to pay and submit the required

monetary contributions and reports to the Funds, for Defendant’s employees within the unit set

forth in the Agreement with the Union. Specifically, Defendant is a party to a series of collective

bargaining agreements with the Union covering employees employed by Defendant in New

England.

      8.       As part of their fiduciary to the Funds, the Trustees are required to perform payroll
                                                 3
            Case 1:20-cv-03631-AJN Document 1 Filed 05/09/20 Page 4 of 8



compliance audits to ensure that contributing employers are accurately designating employees and

making the contributions as required by ERISA and the Agreement.

      9.       Defendant is contractually obligated to follow the Funds’ Trust Agreements and

the Funds’ Collections Policies.

      10.      The Trust Agreements for each of the Funds reiterate the Defendant’s obligation to

follow the Trust Agreement and the Funds’ rules and regulations, stating:

               D)     ARTICLE VIII
                      OBLIGATIONS OF EMPLOYERS
               Section 1: Acceptance of Trust Agreement. Each Employer, upon
               the signing of a Collective Bargaining Agreement or Participation
               Agreement, or upon remitting contributions to the Trust Fund, shall
               be deemed thereby to have agreed to all provisions of this Trust
               Agreement, to such amendments thereto as the Trustees may adopt
               pursuant to Article IX, and to all rules and regulations established
               by the Trustees…

      11.      The Trust Agreements state the following under Employer Obligations:

               Furnishing Requested Information. The Trustees may call upon the
               Employers and/or the Union to furnish to the Trustees such
               information and reports as they may require in the performance of
               their duties under this Trust Agreement and the Employers and/or
               Union shall furnish the same when so requested. The Trustees or
               their representatives, duly authorized in writing, shall have the right
               to audit, examine and make copies of all or any part of the books
               and records, cash books, ledgers, contracts, tax returns or reports,
               and any other book or record which the Trustees deem necessary or
               desirable in connection with the proper administration of the Trust
               Fund. In any case that arbitration or legal action becomes necessary
               to enforce an Employer’s obligation to submit to an audit or
               otherwise provide reports or requested information, the Trustees
               shall also be entitled to recover any and all expenses of that
               enforcement action, including, but not limited to, audit fees, counsel
               fees, arbitration costs and fees, and court expenses.

      12.      Defendant agreed to be bound by the rules and procedures of the Funds, which

state in part the following:

                                                 4
               Case 1:20-cv-03631-AJN Document 1 Filed 05/09/20 Page 5 of 8



                 IV.    Compliance Audit Program

                 …
                 B.     Employers’ duty to cooperate with auditor. Employers are
                 required, pursuant to the Trust Agreements and their collective
                 bargaining agreements, to cooperate with the Funds’ auditor by
                 promptly providing all records that are requested to permit the
                 auditors to make a determination regarding the accuracy,
                 completeness and timeliness of the employer’s reports and
                 remittances to the Funds.

         13.     A payroll compliance audit is essential to allow the Funds to determine what

Defendant owes on its obligations under the Agreements. Absent Defendant’s compliance with

the audit, the Funds have no remedy allowing them to fulfill their obligations under ERISA, the

Trust Agreements and the collective bargaining agreements.

         14.     In order to perform a proper payroll compliance audit, the auditing firm has

demanded production of the following from Defendant, plus any other documentation as may be

needed upon review of these documents:

                        Individual earnings records (payroll history records)
                        Weekly payroll journals
                        Timesheets
                        Quarterly Federal and State payroll tax returns
                        W-2s
                        Employee Roster (including job descriptions, job locations, hire, leave, and
                        termination dates)
                        General Ledger/Cash Disbursements Journal

         15.     Despite repeated demands, Defendant has failed to provide all the documents

necessary to allow the Funds’ auditor to perform and complete the required payroll compliance

audit.

         16.     The Audit is for the time period January 1, 2017 through December 31, 2018.

         17.     Upon information and belief, Defendant has knowingly failed to report employees


                                                  5
            Case 1:20-cv-03631-AJN Document 1 Filed 05/09/20 Page 6 of 8



to the Funds that are covered by the Agreement and is failing to cooperate with the payroll

compliance audit in an attempt to shirk its responsibilities under ERISA, the Agreement, and the

Trust Agreements.

      18.       Defendant is well aware of its obligations to the Funds regarding audits. They were

previously sued in this Court for failure to cooperate in an audit for the time period preceding this

audit period.

                             AS AND FOR A FIRST CLAIM FOR RELIEF

   (FUNDS DEMAND FOR AN ORDER DIRECTING DEFENDANT TO PERMIT AN
             AUDIT OF DEFENDANT’S BOOKS AND RECORDS

      19.       The Funds repeat and reallege each and every allegation contained in paragraphs 1

through 18 of this Complaint as if set forth fully therein.

      20.       Defendant is obligated, pursuant to the terms of the Agreement and ERISA, to

permit and cooperate in the conducting of audits of the books and records of Defendant by the

Funds.

      21.       At all times material herein, Defendant has failed and refused to cooperate with the

audit of its books and records.

      22.       Absent an injunction from this Court, the Funds have no way of knowing if

Defendant is in compliance with the Agreement and ERISA.

      23.       The Funds will be irreparably harmed without an injunction. Plaintiffs will lose

Defendant’s contributions while at the same time potentially having to pay out benefits to

Defendant’s employees. Additionally, covered employees not reported by Defendant will

continue not receiving benefits at all.

      24.       Accordingly, pursuant to the terms and conditions of the Agreement and ERISA,

                                                   6
           Case 1:20-cv-03631-AJN Document 1 Filed 05/09/20 Page 7 of 8



the Funds demand an Order directing Defendant to permit and cooperate with the Funds and/or

their designated representatives in the conduct of the aforesaid audit of Defendant’s books and

records, plus audit fees, attorneys’ fees and costs of suit as mandated by the Trust Agreement and

Funds’ rules and regulations.

       WHEREFORE, Plaintiff Funds demand judgment:

           a. for an Order requiring Defendant to permit and cooperate in the conduct of an

               audit by the Funds’ auditor of the books and records of the Defendant, for the

               period January 1, 2017 through December 31, 2018, including immediate

               production of the Individual earnings records (payroll history records), Weekly

               payroll journals, Timesheets, Quarterly Federal and State payroll tax returns, W-

               2s, Employee Roster (including job descriptions, job locations, hire, leave, and

               termination dates), General Ledger/Cash Disbursement Journal, and Employees’

               401(k) enrollment, and any other documents deemed necessary for the audit to be

               properly conducted;

           b. awarding the Funds the audit fees already incurred in attempting to perform the

               payroll compliance audit;

           c. awarding the Funds the audit fees that will be incurred in actually performing the

               payroll compliance audit;

           d. reasonable attorney’s fees and costs of the action pursuant to ERISA;

           e. for such other and further relief as the Court deems just and appropriate.




                                                 7
          Case 1:20-cv-03631-AJN Document 1 Filed 05/09/20 Page 8 of 8



Dated:   Fort Lee, New Jersey
         May 8, 2020
                                           Raab, Sturm & Ganchrow, LLP

                                           By: ______________________
                                           Samuel R. Bloom (SB1988)
                                           Attorneys for Plaintiffs Funds
                                           2125 Center Avenue
                                           Suite 100
                                           Fort Lee, New Jersey
                                           (Tel) 201-292-0150
                                           (Fax) 201-292-0152




                                       8
